                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

DON RAY WHITE                                     §

VS.                                               §                CIVIL ACTION NO. 9:17cv207

MARK DUFF, ET AL.                                 §

                ORDER OVERRULING OBJECTIONS AND ADOPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Don Ray White, an inmate at the Polunsky Unit, proceeding pro se, brought the

above-styled lawsuit against Mark Duff and Todd Harris.

       The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends the defendants’ motion to dismiss should be granted and this

action be dismissed without prejudice pursuant to 28 U.S.C. § 1915(g).

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record and pleadings. Plaintiff filed

objections to the Magistrate Judge’s Report and Recommendation. This requires a de novo review

of the objections in relation to the pleadings and the applicable law. See FED. R. CIV. P. 72(b).

       After careful consideration, the court concludes plaintiff’s objections are without merit.

Plaintiff does not contest the fact that he has had at least six prior actions or appeals dismissed as

frivolous. Additionally, as set forth in the Report, plaintiff has failed to demonstrate he was in

imminent danger of serious physical injury at the time he filed his complaint. Accordingly, plaintiff
is not allowed to proceed in forma pauperis basis. Accordingly, the defendants’ motion to dismiss

is proper and the complaint should be dismissed without prejudice pursuant to 28 U.S.C. § 1915(g).

                                           ORDER

       Accordingly, plaintiff’s objections are OVERRULED. The findings of fact and conclusions

of law of the Magistrate Judge are correct and the report of the Magistrate Judge is ADOPTED. A

final judgment will be entered in this case in accordance with the Magistrate Judge’s

recommendations.
       So ORDERED and SIGNED March 20, 2019.




                                                 ____________________________
                                                  Ron Clark, Senior District Judge




                                                2
